DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments with respect to claims 1-8 have been considered. The newly added limitation will be address in the office action below.

Claim Objections
Claims 1,7 and 8 are objected to because of the following informalities:  
Claim 1, claim lines 3- 4: replace “calculate a frequency response function of a pipe, based on an excitation force excited to a pipe by an exciter” with -- “calculate a frequency response function of a pipe, based on an excitation force excited to the pipe by an exciter” to maintain antecedent basis.
Claim 7, claim lines 3- 4: replace “calculating a frequency response function of a pipe, based on an excitation force excited to a pipe by an exciter” --with -- “calculating a frequency response function of a pipe, based on an excitation force excited to the pipe by an exciter” to maintain antecedent basis.
Claim 8, claim lines 3- 4: replace “calculating a frequency response function of a pipe, based on an excitation force excited to a pipe by an exciter” --with -- “calculating a frequency response function of a pipe, based on an excitation force excited to the pipe by an exciter” to maintain antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US 2015/0276545) in view of Minagi et al. (US 2008/0314151).

    PNG
    media_image1.png
    468
    595
    media_image1.png
    Greyscale
Regarding claims 1 and 7-8, Takahashi discloses an estimating device and method comprising: at least one processor (100) configured to (see Fig. 1 below): calculate a frequency response function of a pipe (108, ¶0078, lines 1-7), based on an excitation force excited to a pipe (108) by an exciter (107 is also an piezoelectric vibration exciter ¶0063) and a vibration (107) response propagating through the pipe (108), the vibration (107) response being acquired by a measuring instrument (105); (¶0066, lines 1-10) being a model representing a frequency response of the pipe (108), and the frequency response function, a value of a  a parameter relating to rigidity of the pipe (¶0109, lines 1-9); estimate, based on a relation between the value of the parameter and a strength of the pipe (108), the strength of the pipe [¶0084, lines 1-9].
Takahashi fails to explicitly discloses the measuring instrument measuring an elastic wave propagating through fluid inside the pipe and the pipe; and estimate a degree of deterioration of the pipe based on the estimated strength of the pipe
Minagi discloses a measuring instrument measuring an elastic wave propagating through fluid inside the pipe and the pipe (see claim 7); and estimate a degree of deterioration of the pipe based on the estimated strength of the pipe (see abstract).
Therefore, it would have been obvious to one having ordinary skill in the art at the time Applicants invention was filed in the field of estimating device, to modify Takahashi, to include an elastic wave propagating and estimate a degree of deterioration of the pipe, as taught by Minagi, for the benefit of providing a device which can be effectively used to determine the types of deterioration phenomena in elemental zones constituting an exploration range by correctly detecting the progression degrees of deterioration in the elemental zones.
Regarding claim 2, Takahashi further discloses, the at least one processor (100) being configured to estimate the value of the parameter by approximating the frequency response function model to the frequency response function [¶0065, lines 1-14 to ¶0065, lines 1-10].
Regarding claim 3, Takahashi further discloses, the at least one processor (100) is configured to estimate the value of the parameter wherein  a difference between the frequency response function model and the frequency response function is within a predetermined range [¶0078, lines 1-7]. 
Regarding claim 4, Takahashi further discloses the value of the parameter is a wall thickness of the pipe [¶0106, lines 1-14].
Regarding claim 5, Takahashi further discloses the at least one processor (100) is configured to estimates, as the strength, tensile strength [¶0110, lines 1-8].
Regarding claim 6, Takahashi further discloses the relation is a relation between an elasticity modulus and a tensile strength of the pipe [¶0110, lines 1-8].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N HOPKINS whose telephone number is (571)270-7042.  The examiner can normally be reached on M & F 9-5 and T-TH, 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855